Memorandum. The order of the Appellate Division should be affirmed, without costs. The failure of the petitioners to join parties necessary to the proceeding, to wit: three of the vice-chairmen elected at the July 13 organizational meeting, mandates a dismissal of the petition. Inasmuch as the rights of the respondents, who were challenged, are inextricably interwoven with the rights of the three successful candidates not joined, we cannot reach the issues presented. (See Matter of Ullman v. Power, 17 A D 2d 792, affd. 12 N Y 2d 724; Matter of Schwimmer *847v. Power, 21 A D 2d 835; First Nat. Bank v. Shuler, 153 N. Y. 163, 170.)
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order affirmed, without costs, in a memorandum.